Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings made on 11/12/2019.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 7-20 objected to because of the following informalities:  Claims 7 and 13 mention “CAV” as disclosed in claim 1, however, they do not mention that “CAV” is an acronym which abbreviates to connected and autonomous vehicle as seen in claim 1. This is a minor informality. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of authenticating a parking ticket without significantly more. 
Independent claims 1, 7 & 13 merely recite: 
receiving parking ticket information; 
sending the received parking ticket information for authentication, wherein the parking ticket information comprises at least one of identification information, amount paid, time of purchase, or duration of parking; and
receiving a result of authentication; 
Thus, under the broadest reasonable interpretation, the claims recite authenticating a parking ticket. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “wireless beacons”, “autonomous vehicle”, and “parking system server” as seen in claim 1, or “a communication interface”, “display”, “memory”, and “processing unit” of claims 7 and 13 for receiving parking ticket information …, sending the received parking ticket information …, receiving a result of authentication …, and displaying the result of authentication are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data and displaying data. These additional elements describes how to generally “apply” the judicial exception in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, retrieving and transmitting data are well-understood, routine and conventional computer functions and it is known for a device interface to display data. The claim is ineligible.
The dependent claims 2-6, 8-12 & 14-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of payment authentication. For instance, with respect to claims 2, 8 & 14, the claims merely describes using Bluetooth to receive information. Claims 3, 9 & 15 further define the abstract idea by including an encryption key. Claims 4 & 10 further define the abstract idea by enabling device to display visual information related to the parking ticket. Claims 5, 11 & 13 recite scanning a scannable code to obtain at least one of the parking information or a link to a payment account which further defines the abstract idea. Claims 6, 12 & 19 further narrow the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-14, & 17-20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Manuel Perez-Tamayo (US 2019/0057376 A1, herein Perez-Tamayo).

As per claim 1, Perez-Tamayo teaches a method of authenticating a parking ticket, comprising: 
receiving parking ticket information via wireless beacons broadcast by a smart parking ticket incorporated in a connected and autonomous vehicle (CAV) (Perez-Tamayo ¶¶ [48, 71, 85, & 116]); 
sending the received parking ticket information to a parking system server for authentication, wherein the parking ticket information comprises at least one of identification information of the CAV, amount paid, time of purchase, or duration of parking (Perez-Tamayo ¶¶ [95, 117 & 119-120]); 
receiving a result of authentication from the parking system server (Perez-Tamayo ¶¶ [71, 96, 108, 114 & 122]); and 
displaying the result of authentication (Perez-Tamayo ¶¶ [71, 92, 98, 114 & 123]).
As per claims 7 & 13, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise. 

As per claim 2, Perez-Tamayo teaches the method of claim 1, and Perez-Tamayo further teaches: wherein the parking ticket information is received via Bluetooth low energy (BLE) beacons (Perez-Tamayo ¶¶ [48-49, 51, 75 & 77]).
As per claims 8 & 14, the claims recite analogous limitations to claim 2 above and are therefore rejected under the same premise. 

As per claim 4, Perez-Tamayo teaches the method of claim 1, and Perez-Tamayo further teaches: further comprises: 
communicating to the smart parking ticket to request a display of the smart parking ticket to be turned on to display visual information related to the parking ticket information (Perez-Tamayo ¶¶ [62, 70, 105 & 123]).
As per claim 10, the claim recites analogous limitations to claim 4 above and is therefore rejected under the same premise. 

As per claim 5, Perez-Tamayo teaches the method of claim 4, and Perez-Tamayo further teaches: wherein the visual information comprises a scannable code, the method further comprising: 
scanning the scannable code to obtain at least one of the parking ticket information or a link to a payment account (Perez-Tamayo ¶¶ [49, 60-62 & 71-72]).
As per claims 11 & 18, the claims recite analogous limitations to claim 4 above and are therefore rejected under the same premise. 

As per claim 6, Perez-Tamayo teaches the method of claim 1, and Perez-Tamayo further teaches: wherein the result of authentication indicates that the parking ticket information is unauthenticated, the method further comprising: 
sending a request for payment to the parking service server, wherein the request for payment comprises at least one of identification information of the CAV or an amount of payment to request (Perez-Tamayo ¶¶ [120-121]); and 
receiving from the parking system server an acknowledgment that the request for payment has been processed (Perez-Tamayo ¶¶ [62, 71, 84 & 122]).
As per claims 12 & 19, the claims recites analogous limitations to claim 6 above and therefore rejected under the same premise. 

As per claim 17, Perez-Tamayo teaches the smart parking ticket of claim 13, and Perez-Tamayo further teaches: wherein: 
the communication interface is further configured to receive from a device operated by a traffic ward a request to provide proof of payment (Perez-Tamayo ¶¶ [95, 99, 106, 108, 117 & 123]); 
the display is further configured to, upon receipt of the request, display the visual information indicating the proof of payment (Perez-Tamayo ¶¶ [98, 111, 117 & 119-120]).

As per claim 20, Perez-Tamayo teaches the smart parking ticket of claim 13, and Perez-Tamayo further teaches: wherein the processing unit is further configured to: 
cause the communication interface to receive a signal from the parking service server indicative of a length of time that the CAV has parked at the parking facility (Perez-Tamayo ¶¶ [109, 120, 122-123 & 125]); and 
cause the display to provide visual information indicative of the length of time that the CAV has been parked based on the received signal (Perez-Tamayo ¶¶ [120, 122-123 & 125]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Tamayo in view of Mark Andrew Dancel Bautista et al. (US 2019/0392543 A1, herein Bautista).

As per claim 3, Perez-Tamayo teaches the method of claim 1, however, it can be argued that Perez-Tamayo does not explicitly teach, but Bautista further teaches: further comprising: 
receiving an encryption key from the parking service server for the parking ticket information received from the smart parking ticket (Bautista ¶¶ [90, 110, 112, 135, 143-144 & 229-231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Perez-Tamayo with those of Bautista in order to generate and verify the encryption information corresponding to the specific vehicle entering or exiting the parking zone (Bautista ¶¶ [79, 81 & 90]).
As per claims 9 & 15, the claims recite analogous limitations to claim 3 above and are therefore rejected under the same premise. 

As per claim 16, the combination of Perez-Tamayo and Bautista teach the smart parking ticket of claim 15, and Bautista further teaches:
wherein the communication interface is further configured to broadcast the proof of payment for parking by broadcasting an encrypted message encrypted using the encryption key (Bautista ¶¶ [27, 61-62, 90 & 110]).
The motivation to combine the references is the same as seen above in claim 15.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/16/2021